Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155921 & (21)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  WILBERT EVANS,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                SC: 155921
                                                                   COA: 337361
                                                                   Oakland CC: 2016-155470-NH
  WILLIAM BEAUMONT HOSPITAL,
           Defendant,
  and
  DANIEL MICHAEL, M.D., and UNIVERSITY
  NEUROSURGICAL ASSOCIATES, P.C., d/b/a
  MICHIGAN HEAD AND SPINE INSTITUTE,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 28, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2017
         d0620
                                                                              Clerk